DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on October 6, 2021, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 11146913 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 11146913 B2
1. A computing system for providing a location-based mobile messaging shopping network, the computing system comprising: a data store configured to store (1) user profile data for a plurality of users of the location-based mobile messaging shopping network and (2) business profile data for a plurality of businesses providing goods or services to users of the location-based mobile messaging shopping network; one or more processors; and an application module executable on the one or more processors, the application module configured to at least: receive location data generated by and associated with a mobile computing device (MCD); determine, based on the location data associated with the MCD, a service area location, wherein the service area location is associated with one or more businesses or individual sellers; generate a collection of one or more businesses or individual sellers offering a plurality of goods or services for purchase in the determined service area location; establish a real-time communication channel between the one or more businesses or individual sellers and the MCD; and provide the collection of one or more businesses or individual sellers to the MCD, wherein the MCD is configured to display the collection of one or more businesses or individual sellers with one or more real-time communication channel options by which a user of the MCD can send a message to a selected one of the businesses or individual sellers, wherein said message is communicated directly from the MCD to the selected one of the businesses or individual sellers through the real-time communication channel established by the computer server.
1. A computing system for providing a location-based mobile messaging shopping network, the computing system comprising: a data store configured to store (1) user profile data for a plurality of users of the location-based mobile messaging shopping network and (2) business profile data for a plurality of businesses providing goods or services to users of the location-based mobile messaging shopping network; one or more processors; and an application module executable on the one or more processors, the application module configured to at least: receive location data generated by and associated with a mobile computing device (MCD); determine, based on the location data associated with the MCD, a service area location, wherein the service area location is associated with one or more businesses or individual sellers; generate a collection of one or more businesses or individual sellers offering a plurality of goods or services for purchase in the determined service area location; establish a real-time communication channel between the one or more businesses or individual sellers and the MCD; provide the collection of one or more businesses or individual sellers to the MCD, wherein the MCD is configured to display the collection of one or more businesses or individual sellers with one or more real-time communication channel options by which a user of the MCD can send a message to a selected one of the businesses or individual sellers, wherein said message is communicated directly from the MCD to the selected one of the businesses or individual sellers through the real-time communication channel established by the computer server; and facilitate, through the real-time communication channel, a purchase of a good or service by the user of the MCD from the selected one of the businesses or individual sellers.
Claim 2
Claim 2
Claim 3
Claim 1 
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 9
Claim 8
Claim 10
Claim 7
Claim 11
Claim 9
Claim 12
Claim 10
Claim 13
Claim 11
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claims 11, 12
Claim 18
Claims 10, 15
Claim 19
Claim 16

	
As indicated by the highlighted text in the comparison table above, the subject matter  of independent claim 1 of the present application is contained entirely in claim 1 of US 11146913 B2. The difference between the compared claims consists merely in that the last limitation in claim 1 of the patent document, “facilitate, through the real-time communication channel, a purchase of a good or service by the user of the MCD from the selected one of the businesses or individual sellers,” has been moved out of claim 1 of the present application and presented as dependent claim 3.
 Independent claims 8, 14, and 20 claim a non-transitory computer storage and computerized methods, respectively, to be performed by the system of claim 1; therefore, the same rejection rationale applies.
	Dependent claims 2-7, 9-13, and 15-19 are also rejected in similar manner to the independent claims; that is, their subject matter is also disclosed by the corresponding claims of US 11146913 B2 according to the listing in the comparison table above.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., platform and applications for wireless location and other complex services.
US 20210063526 A1	US 10251128 B2		US 10217117 B2
US 10140620 B2		US 10127564 B2		US 20180232726 A1
US 9824387 B2		US 9710821 B2		US 20140316897 A1
US 20130066731 A1	US 8155672 B2		US 8135413 B2
US 20070136760 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
October 20, 2022